The defendant’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 923 (AC 10760), is granted, limited to the following issues:
“1. Was the Appellate Court correct in concluding the defendant’s rights were not violated by an instruc*903tion defining reasonable doubt as ‘a doubt for which no valid reason can be assigned . . . such a doubt as in serious affairs which concern you in everyday life you would pay some strict attention to’ and by an instructional caveat limiting the presumption of innocence to protecting] the innocent and not the guilty?
The Supreme Court docket number is SC 14808.
Decided July 30, 1993
Elizabeth M. Inkster, assistant public defender, in support of the petition.
Judith Rossi, assistant state’s attorney, in opposition.
“2. Was the May 17, 1991 panel of venirepersons summoned in a manner that violated the defendant’s constitutional right to a jury selected from a fair cross section of the community?
“It is further ordered that the matter be remanded to the trial court for an evidentiary hearing and written findings on the following factual issues: On May 15,1991, were additional venirepersons selected in the case of State v. Webb, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. CR 89 371150 (September 12, 1991), on a nonrandom, racial basis in order to make more minority venirepersons available in that case; and if so, did that process result in fewer minority venirepersons available for the May 17,1991 panel of venirepersons in this case? See State v. Ellis, 224 Conn. 711 (1993).”